                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF MONT ANA
                                                                                   2/6/2019
                                HELENA DIVISION



 CORE-MARK INTERNATIONAL,
 INC.,
                  Plaintiff,                        No. CV 15-05-H-SEH

 vs.
                                                    ORDER
 The Montana Board of Livestock, in
 its official capacity as head of the
 Montana Department of Livestock, et
 al.,
                             Defendants.


       On February 5, 2019, the Court held a hearing on Plaintiffs Motion for

Attorneys' Fees and Costs. 1 Upon the record made in open court, and to assist

the court in address and resolution of issues presented by the motion:

       ORDERED:

       1.       On or before February 15, 2019, the parties are directed to meet and

confer and attempt to reach an agreement on the amount of attorneys' fees to be

awarded and of costs to be allowed in this case. If an agreement is reached, the

parties shall report the substance of the agreement to the Court on or before close



       1
           Doc. 123.
of business on February 15, 2019.

      2.    If the parties fail to reach an agreement on attorneys' fees and costs:

            a.      Plaintiff shall revise its submission requesting fees and costs

            to include only fees and costs for work performed and services

            provided in this case as related to the single claim upon which

            Plaintiff prevailed on the merits.

            b.      The parties shall have to and including February 22, 2019, in

            which to file supplemental briefs on issues relevant to fees and costs

           claimed by Plaintiff or disputed by Defendants.

           c.       Briefs due February 22, 2019, should address, inter alia, the

           totals of fees and costs claimed by Plaintiff or acknowledged by

           Defendant together with a summary of the components of each

           claim or acknowledgment.

           d.       Each party shall have to and including March 1, 2019, in

           which to file a brief in response to the opponents' supplemental

           brief.

           e.       Each party is also invited to include and address in its

           supplemental brief:

                          1.     the effect, if any, of the United States Supreme

                                          2
                          Court decision in W Va. Univ. Hosp. v. Casey, 499

                          U.S. 83 (1991) on Plaintiffs claims for $4,500 in

                          expert witness fees for Gunders and $2,697.50 for

                          Bechtold; and

                          11.   the preclusive effect, if any, of the denial by the

                         Ninth Circuit of Plaintiffs claims for attorneys' fees

                         and costs in its order of August 2, 2017.

      3.    Upon filing of supplemental briefs as stated in paragraph 2 above,

the claim for attorney's fees and costs will be deemed submitted for decision.

      DATED this
                      -6.
                    & day of February, 2019.

                                              ~~~&11)
                                              ~E.HADDON
                                              United States District Court




                                          3
